Judge Owsley
delivered the opinion of the court.
This was an action of covenant brought in the court below by Head.
Judgment in bar of the action was rendered by that court on a demurrer to Head’s replication to the appellees’ fifth plea.
The plea appears to have been intended to impeach the consideration upon which the obligation declared on was given: but as it goes to part only of the consideration, according to the repeated decisions of this court, it presents no sufficient bar to the action.
Pope for appellant, Bibb and Hardin contra.
Without noticing, therefore, other objections which might be taken to the plea, we have no doubt the court erred in sustaining the appellees’ demurrer and giving judgment in bar of the action.
The judgment must be reversed with cost, the cause remanded, and further proceedings had not inconsistent with this opinion.